United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT


      ________________                *
                                      *
         No. 98-1432                  *
      ________________                *
                                      *
United States of America,             *
                                      *
            Plaintiff-Appellee,       *
                                      *
      v.                              *
                                      *
Martha Molina, also known as          *
Martha Molina DeRangel,               *
                                      *
            Defendant-Appellant.      *
                                              Appeals from the United
                                              States District Court for the
                                              District of Minnesota.
      ________________                *
                                      *
         No. 98-1433                  *
      ________________                *
                                      *
United States of America,             *
                                      *
            Plaintiff-Appellee,       *
                                      *
      v.                              *
                                      *
Sergio Rolando Fraga,                 *
                                      *
            Defendant-Appellant.      *
      ________________                    *
                                          *
         No. 98-1434                      *
      ________________                    *
                                          *
United States of America,                 *
                                          *
            Plaintiff-Appellee,           *
                                          *
      v.                                  *
                                          *
Luis Marinae Corona, also known as        *
Jorge Carrio, Pedro Dajer,                *
George Carrio,                            *
                                          *
            Defendant-Appellant.          *


                                  ________________

                                  Submitted: October 19, 1998
                                      Filed: April 12, 1999
                                  ________________

Before HANSEN, LAY and MURPHY, Circuit Judges.
                        ________________

HANSEN, Circuit Judge.

      Following a jury trial, the district court1 entered judgment convicting Martha
Molina, Luis Marinae Corona, and Sergio Rolando Fraga of conspiracy and various
cocaine trafficking offenses. The district court sentenced Molina and Corona each


      1
       The Honorable Michael J. Davis, United States District Judge for the
District of Minnesota.
                                          2
to serve 137 months in prison, and ordered Fraga to serve 78 months in prison. The
defendants appeal their respective convictions and various aspects of their respective
sentences. We affirm.

                                        I.
                                      FACTS

      On January 2, 1997, a confidential informant told Minneapolis police officer
Louis Porras that a woman named Molina and her boyfriend, Fraga, were trafficking
in cocaine. Working undercover, Officer Porras telephoned Molina to arrange a
controlled buy at a specified time and location. After meeting Molina and Fraga at
the designated location, Porras purchased one-half ounce of cocaine. Porras
audiotaped the telephone conversation and the controlled buy.

      Over the next few days, Porras twice met with Molina and Fraga. On each
separate occasion, Porras purchased one ounce of cocaine for $1,000. The police
videotaped each meeting.

      After conducting the controlled buys, Officer Porras and the Minneapolis
Police discovered that Molina, Fraga, and Molina's brother, Corona, were associated
with an address at 3932 Aldrich Avenue South in Minneapolis. After ascertaining the
address, Minneapolis police asked the United States Post Office and various
overnight delivery services to "flag" any mail addressed to 3932 Aldrich Avenue
South. On January 7, 1997, the United States Post Office informed the Minneapolis
Police Department that an overnight package addressed to 3932 Aldrich Avenue
South was received at a postal station in St. Paul. The police obtained a warrant to
search the package, wherein they discovered one kilogram of cocaine.

       The interception of the kilogram of cocaine prompted the police to initiate one
final controlled buy with Molina and Fraga. Officer Porras contacted Molina to

                                          3
arrange the transaction. Molina and Officer Porras once again conversed over the
telephone. Officer Porras once again recorded the conversation. During the recorded
conversation, Officer Porras arranged to purchase five ounces of cocaine for $4,500.

       Police officers followed Fraga and Corona from 3932 Aldrich Avenue South
to a Minneapolis store called Best Buy where Officer Porras surrendered $4,500 in
exchange for five ounces of cocaine. Immediately after this exchange, the police
arrested Fraga and Corona, and obtained a warrant to search the 3932 Aldrich Avenue
South premises. Upon entering and searching the residence, the police discovered 1.4
grams of crack cocaine, packaging material, gram scales, and $5,000 in cash. The
police also discovered a handwritten note containing a tracking number that
corresponded to the package of cocaine that was intercepted by the police. The note
contained only Molina's handwriting. Finally, the police discovered a handgun in
Corona's bedroom. Corona was, at that time, a thrice-convicted felon.

       The police questioned the trio at the Aldrich Avenue South residence.
Although the police maintain that all three admitted they lived at 3932 Aldrich
Avenue South, only Fraga admitted responsibility for the cocaine. In fact, Fraga told
the police that he alone was responsible for the cocaine transactions and that his co-
residents were innocent. Fraga later executed an affidavit in which he again accepted
sole responsibility for the cocaine, and asserted that Molina and Corona were mere
bystanders.

       On March 5, 1997, a federal grand jury returned a six-count superceding
indictment charging that Molina, Fraga, and Corona were engaged in a conspiracy to
distribute cocaine in violation of 21 U.S.C. §§ 846 and 841(b)(1)(B). In addition, the
indictment charged Molina with two counts of distributing cocaine in violation of 21
U.S.C. § 841(a)(1), and one count of attempting to possess with intent to distribute
one kilogram of cocaine in violation of 21 U.S.C. § 846. The indictment charged
Corona with distributing approximately 142 grams of cocaine in violation of 21

                                          4
U.S.C. § 841(a)(1), and being a felon in possession of a firearm in violation of 18
U.S.C. § 922(g)(1). The indictment also charged Fraga with three counts of cocaine
distribution in violation of 21 U.S.C. § 841(a)(1). Trial commenced on May 27,
1997. At trial, Molina and Corona presented Fraga’s innocent bystander assertions
to the jury. Fraga even testified that he alone was responsible for the cocaine. The
jury, however, returned guilty verdicts against the three defendants on all counts with
which they were charged .

       At separate hearings on January 13, 1998, the district court sentenced Fraga,
Molina, and Corona. Based upon the United States Probation Office’s presentence
investigation report and the applicable provisions of the United States Sentencing
Guidelines, the district court sentenced Fraga to 78 months in prison. In calculating
Fraga’s sentence, the district court attributed the one kilogram of cocaine to him as
relevant conduct and imposed a two-level enhancement for obstruction of justice.
With regard to Corona, the district court found that he was a career offender and that
his guideline range was 262 to 327 months in prison. The district court found,
however, that the Guideline’s career offender provision overstated Corona’s criminal
history. Accordingly, the district court granted Corona’s downward departure motion
and sentenced him to 137 months in prison. Finally, with regard to Molina, the
district court found that she was a leader, organizer or supervisor of criminal activity.
The district court also found that she qualified as a career offender. As a career
offender, her sentencing range pursuant to the Guidelines was 360 months to life in
prison. Again, however, the district court found that the career offender provision
overstated the defendant’s criminal history. Accordingly, the district court granted
Molina’s motion for a downward departure and sentenced her to 137 months in
prison. All three defendants appeal their convictions. Fraga and Corona also appeal
their sentences. The government does not appeal the downward departure given to
Molina and Corona.

                                           II.

                                           5
                                    DISCUSSION

                                       A.
                        Admission of Rule 404(b) Evidence

       During the trial, the district court permitted the government to introduce
Molina’s 1988 felony cocaine trafficking convictions and her 1993 misdemeanor
conviction for possession of cocaine. Molina challenges the district court’s decision
to admit such evidence. Fraga challenges the district court’s decision to allow the
admission of the police officers’ recovery of the 1.4 grams of crack cocaine that was
discovered in his and Molina’s shared bedroom during the January 7, 1997, search
of his residence. The recovery of the 1.4 grams was not charged as a count against
him in the indictment. Fraga argues that the district court erred when it permitted the
jury to consider such evidence.

       Federal Rule of Evidence 404(b) prohibits the admission at trial of evidence
of an accused individual’s prior bad acts if the evidence is offered to show that the
accused acted in conformity with her prior bad acts. See Fed. R. Evid. 404(b). Rule
404(b) does permit the admission of an accused individual’s prior bad acts if the
evidence is offered for a nonpropensity related purpose “such as proof of motive,
opportunity, intent, preparation, plan, knowledge, identity, or absence of mistake or
accident.” Id. Rule 404(b) is a rule of inclusion that prohibits the admission of
evidence only when it is offered solely to prove a defendant’s criminal propensity.
United States v. Yellow, 18 F.3d 1438, 1441 (8th Cir. 1994).

       This court employs a four-factor test for evaluating the admissibility of Rule
404(b) evidence. Under the test, a district court may find that prior bad act evidence
is admissible if it is (1) relevant to a material issue, (2) proven by a preponderance of
the evidence, (3) greater in probative value than prejudicial effect, and (4) similar in
kind and close in time to the offense charged. See United States v. Benitez-Meraz,

                                           6
161 F.3d 1163, 1166 n. 3 (8th Cir. 1998); United States v. Logan, 121 F.3d 1172, 1178
(8th Cir. 1997). A district court has broad discretion when deciding whether to admit
or exclude prior bad act evidence, and this court will disturb a district court’s decision
only if we find that the evidence has no bearing on the case. See United States v.
Green, 151 F.3d 1111, 1113 (8th Cir. 1998); United States v. Shoffner, 71 F.3d 1429,
1432 (8th Cir. 1995).

       At trial, Molina argued that she was merely an innocent bystander during the
drug transactions. Her past convictions were relevant to refute such an assertion. The
convictions demonstrated that she had a working knowledge of the drug trafficking
trade, which cast doubt upon her defense that she was Fraga’s uninvolved companion.
Any prejudicial effect that might have resulted from the admission of such evidence
is outweighed by the probative value gained from directly contradicting Molina’s
primary defense assertion. In addition, the past convictions were nearly identical and
sufficiently close in time to the offense charged. Thus, the district court did not abuse
its discretion by allowing the admission into evidence of Molina’s prior drug
convictions.

       The district court also did not abuse its discretion by admitting evidence of the
1.4 grams of crack cocaine that was found in the bedroom Fraga shared with Molina.
Molina and Fraga were charged with distributing a mixture or substance containing
powder cocaine. Possession of crack, which is derived from cocaine powder, is
relevant to show the defendants’ knowledge of cocaine based substances and further
discredits Molina’s unwitting bystander defense. The prejudicial effect of admitting
the crack is not unfair and it is outweighed by the evidence’s probative value.

      Although we find no abuse of discretion in the district court’s decision to admit
the Rule 404(b) evidence, we note that even an opposite finding would not compel
a reversal in this case. Regardless of the Rule 404(b) admission, overwhelming
evidence exists to support the jury’s verdict. The jury heard audiotaped conversations

                                            7
of Molina organizing the specifics of the drug transactions. The jury watched
videotapes of Molina and Fraga selling cocaine to Officer Porras, and Fraga admitted
to the police that he sold the drugs to Porras. In view of the abundance of evidence
in this case, any admission of improper propensity evidence by the trial court is
harmless. See United States v. Falls, 117 F.3d 1075, 1077-78 (8th Cir. 1997), cert.
denied, 118 S. Ct. 1083 (1998).

                                     B.
             Admission of Evidence Involving the First Controlled Buy

       The indictment in this case charged Molina and Fraga only with drug
trafficking offenses related to the second, third, and final controlled buys. The
January 2, 1997, controlled buy, where Officer Porras first met Fraga and Molina, was
not expressly charged in the indictment, even though it did occur during the time
frame alleged in the conspiracy count. During trial, Corona sought to introduce
evidence of the January 2, 1997, drug deal. Corona stated that he wished to show that
he was present at only one of four controlled buys. Through the introduction of such
evidence, Corona ostensibly sought to bolster his innocent bystander defense theory.
The district court permitted Corona to introduce limited evidence of the January 2,
1997, controlled buy.

       We will disturb a district court’s evidentiary decisions only if we find a clear
abuse of discretion. See United States v. King, 36 F.3d 728, 732 (8th Cir. 1994), cert.
denied, 513 U.S. 1135 (1995). On appeal, Molina and Fraga claim that the admission
of the first controlled buy either was impermissible Rule 404(b) evidence or was
unfairly prejudicial. Both assertions lack merit.

      It is well established that where evidence of another crime is so intertwined
with the offense of conviction that proof of one incidentally involves the other or
explains the circumstances of the other, it is not extrinsic. United States v. Phelps,

                                          8
1999 WL 55704, at *8 (8th Cir. Feb. 4, 1999); United States v. Swinton, 75 F.3d 374,
378 (8th Cir. 1996). Such bad acts are not governed by Rule 404(b). Phelps, 1999
WL 55704, at *8.

        In this case, the first controlled buy is sufficiently intertwined with the offenses
charged to remove it from the purview of Rule 404(b). Officer Porras met Molina
and Fraga during the first controlled buy. The meeting provided a basis for his
initiation of the subsequent controlled buys. The original meeting also provided the
police with a portion of the probable cause that allowed the officers to obtain a
warrant to search the package. The first controlled buy is related to the subsequent
buys and it helps to explain the basis for the undercover operation. Hence, it is not
subject to a Rule 404(b) analysis.

        Molina and Fraga argue that even if the first buy is not Rule 404(b) evidence,
it is far more prejudicial than probative. We disagree. Federal Rule of Evidence 403
compels district courts to weigh the probative value versus the prejudicial effect of
evidence that a party seeks to introduce at trial. See Fed. R. Evid. 403. Under the
Rule 403 balancing test, a district court should exclude evidence where the prejudicial
effect of admitting such evidence outweighs the evidence’s probative value. See
Phelps, 1999 WL 55704, at *8.

      In the instant case, the evidence of the first buy was sufficiently probative and
not unfairly prejudicial to the defendants. The jury heard testimony regarding the
other controlled buys, which involved greater quantities of drugs and money. The
members of the jury also heard evidence regarding the interception of the kilogram
of cocaine. In the context of the entire trial, limited evidence of the first controlled
buy cannot be deemed overly prejudicial. Conversely, the first controlled buy was
highly probative of Corona’s guilt or innocence. As the prejudicial effect of the
evidence was not greater than its probative value, the admission of the evidence was
proper under Rule 403. See id. Hence, we find no abuse of discretion in the district

                                             9
court’s decision to admit Corona’s limited evidence of the January 2, 1997, controlled
buy.

                                       C.
                          Admission of Expert Testimony

       During the trial, the district court permitted the testimony of Minneapolis
Police Captain Rocky Fontana . After the district court found that Captain Fontana
qualified as an expert witness, see Fed. R. Evid. 702, the police captain testified
regarding indicia of the drug trafficking trade such as drug distribution amounts, the
use of guns, the use of aliases, and the use of surveillance partners. Molina contends
that the admission of such evidence was unduly prejudicial and an improper use of
expert testimony. We review the district court’s decision to allow expert testimony
under an abuse of discretion standard. See General Elec. Co. v. Joiner, 118 S. Ct.
512, 517 (1997); United States v. Brown, 110 F.3d 605, 610 (8th Cir. 1997).

       Federal Rule of Evidence 702 permits a district court to allow the testimony of
a witness whose knowledge, skill, training, experience or education will assist a trier
of fact in understanding an area involving specialized subject matter. See Fed. R.
Evid. 702. Such a witness is regarded as an expert under the rule. See id. “A district
court has discretion to allow law enforcement officials to testify as experts concerning
the modus operandi of drug dealers in areas concerning activities which are not
something with which most jurors are familiar.” Brown, 110 F.3d at 610 (citations
omitted). In deciding whether to permit expert testimony, a district court still must
balance the probative value of the testimony versus its possible prejudicial effects.
See Daubert v. Merrell Dow Pharm., Inc., 509 U.S. 579, 595 (1993); see also Kumho
Tire Co., Ltd. v. Carmichael, 1999 WL 152455 (U.S. Mar. 23, 1999), at * 7-*9
(holding that Daubert applies not only to scientific testimony but to all expert
testimony).



                                          10
       In this case, we find no abuse of discretion in the decision to permit Fontana’s
expert testimony. Molina was charged with drug distribution. Fontana’s testimony
concerned the modus operandi of drug dealers. Such testimony provides a context
for the jury. Moreover, the testimony undermined Molina’s defense theory. Again,
Molina asserted that she was an innocent bystander during Fraga’s deals with Officer
Porras. Fontana provided detailed testimony as to how drug dealers routinely conduct
their drug transactions with a partner. Fontana explained that one person typically
sells the drugs while the other person serves as a surveillance monitor. Fontana’s
testimony undercut Molina’s innocent companion argument. Any prejudice that
befell Molina as a result of Fontana’s testimony was vastly outweighed by the
testimony’s probative value. Accordingly, we find no abuse of discretion.

                                       D.
                   The Constitutionality of 21 U.S.C. § 841(b)

       Fraga and Corona argue that Congress exceeded its authority under the Due
Process Clause of the Fifth Amendment to the United States Constitution when it
opted to treat drug quantity as a sentencing factor rather than as an element of the
offense of conviction. See 21 U.S.C. § 841(b). Fraga, in particular, asserts that the
district court’s finding that he possessed the one kilogram of cocaine that was
intercepted by the police resulted in the imposition of a higher sentence under the
guidelines. Fraga contends that drug quantity should be an element of the offense
charged, rather than a sentencing factor. Corona joins Fraga’s argument.

       Without addressing the merits of Fraga and Corona’s argument, we note that
neither defendant challenged the constitutionality of 21 U.S.C. § 841(b) before the
district court. Fraga asserts that he did raise the issue before the district court
because he disputed his responsibility for the one kilogram of cocaine. Denying
responsibility for the one kilogram of cocaine, however, is not a challenge to the
constitutionality of the statute. On the contrary, we find no evidence that either

                                          11
defendant squarely presented a constitutionality argument to the district court.
Accordingly, we decline to address Fraga and Corona’s challenge to the
constitutionality of section 841(b) on appeal. See Sanders v. Brundage, 60 F.3d 484,
486-87 (8th Cir. 1995).

                                      E.
                 The Calculation of Fraga’s Base Offense Level

       In calculating Fraga’s base offense level pursuant to United States Sentencing
Guidelines Manual § 2D1.1(a)(3)(Drug Quantity Table)(1995), the district court
found that Fraga was responsible for conspiracy to distribute 1,215.5 grams of
cocaine powder and possession of 1.4 grams of cocaine base. The cocaine powder
calculation included the one kilogram of cocaine that was intercepted by the police
en route to Fraga’s shared residence. Fraga challenges the inclusion of the one
kilogram of cocaine as relevant conduct. See USSG § 1B1.3(a)(1)(B). We review
a district court’s drug quantity findings under a clearly erroneous standard. See
United States v. Jones, 160 F.3d 473, 480 (8th Cir. 1998).

       Fraga was convicted of conspiracy to distribute cocaine. See 21 U.S.C. § 846.
It is well-established that a member of a conspiracy is responsible for all reasonably
foreseeable acts or omissions of others in furtherance of the conspiracy. See Jones,
160 F.3d at 480. A district court may consider such reasonably foreseeable acts or
omissions when imposing a sentence. See USSG § 1B1.3(a)(1)(B). When the
objective of the conspiracy is to distribute quantities of drugs, the government must
show that the drug quantities fell within the scope of the criminal activity jointly
undertaken by the conspirator and were reasonably foreseeable to the conspirator.
Jones, 160 F.3d at 480. The government must prove the reasonable foreseeability of
drug quantities by a preponderance of the evidence. See United States v. Rogers, 982
F.2d 1241, 1246 (8th Cir. ), cert. denied, 509 U.S. 912 (1993).



                                         12
       In this case, there was sufficient evidence for the district court to attribute the
one kilogram of cocaine to Fraga. Fraga confessed his involvement in drug
trafficking. In fact, he testified that he was the only one of the three defendants
involved in the four controlled buys. During each controlled buy, Fraga sold powder
cocaine to Officer Porras. The package that was sent to 3932 Aldrich Avenue South
contained powder cocaine. Fraga lived at 3932 Aldrich Avenue South and was
involved in the distribution of powder cocaine. Based upon the evidence, the district
court did not clearly err in finding that the one kilogram of cocaine fell within the
scope of Fraga’s jointly undertaken criminal activity and was reasonably foreseeable
to him. Accordingly, Fraga’s challenge to the district court’s determination of his
base offense level must fail.

                                       F.
                     The Obstruction of Justice Enhancement

       During Fraga’s sentencing, the district court imposed a two-level enhancement
for obstruction of justice after it found that Fraga committed perjury. Fraga
challenges the district court’s finding and imposition of the enhancement. We review
a district court’s finding of fact in support of an obstruction of justice enhancement
for clear error. See United States v. Hang, 75 F.3d 1275, 1285 (8th Cir. 1996).
Although we conduct de novo review of a district court’s application of the
guidelines to the facts, we give due deference to the district court’s findings of fact.
See id.

       The obstruction guideline provides for a two-level enhancement if the district
court finds by a preponderance of the evidence that “the defendant willfully
obstructed or impeded, or attempted to obstruct or impede, the administration of
justice during the investigation, prosecution, or sentencing of the [offense charged in
the indictment] . . .”. USSG § 3C1.1; accord United States v. Thomas, 93 F.3d 479,
489 (8th Cir. 1996). Perjury at trial and the provision of materially false information

                                           13
to a judicial officer constitute obstruction of justice within the meaning of section
3C1.1. See USSG § 3C1.1, comment. (n. 3(b) and (f)); United States v. Scott, 91
F.3d 1058, 1063 (8th Cir. 1996) (perjury); United States v. Mafanya, 24 F.3d 412, 415
(2d Cir. 1994) (false statements to a judicial officer). A witness commits perjury
when he testifies falsely under oath about a material matter with a willful intent to
deceive the fact finder. See United States v. Berndt, 86 F.3d 803, 810 (8th Cir. 1996).
The act of providing materially false information to a judicial officer also includes a
requirement of willful intent to deceive the fact finder. See Mafanya, 24 F.3d at 415.

      In this case, Fraga argues that the district court did not make specific factual
findings to support an enhancement for obstruction of justice. Fraga also argues that
the evidence is insufficient to support a conclusion that he willfully provided false
information. Both arguments are untenable.

       Fraga correctly asserts that a district court must make factual findings regarding
its basis for imposing a two-level enhancement for obstruction of justice. See United
States v. Alaniz, 148 F.3d 929, 936 (8th Cir.), cert. denied, 119 S. Ct. 604 (1998).
Such findings must be sufficiently detailed to allow meaningful appellate review. See
id. There is no indication in the instant case, however, that the district court’s factual
findings were insufficient. The district court specifically noted that Fraga submitted
a notarized affidavit to the court and testified that he was the only defendant involved
in the drug transactions. The district court then found that such testimony was
contrary to the “overwhelming evidence” (R. at 269) adduced at trial, which
unequivocally demonstrated that Molina and Corona were involved in the drug deals.
These factual findings by the district court are sufficiently specific to provide this
court with a basis for meaningful appellate review.

       In reviewing the district court’s application of the guidelines to the facts, we
find no clear error. Fraga testified at trial and through affidavit that his co-defendants
were not involved in any of the controlled buys. The police, however, recorded

                                           14
Molina on audiotape as she negotiated the details of the drug transactions. She also
was videotaped during the drug transactions. In regard to Corona, Officer Porras
witnessed his involvement in the final controlled buy. Such evidence provides a
sufficient basis for the district court to conclude that Fraga provided false testimony
that was willfully intended to deceive the fact finder. Accordingly, we find that the
district court committed no error of any kind on this point and the two-level
enhancement for obstruction of justice must stand.

                                       G.
                           Acceptance of Responsibility

       Fraga argues that the district court erred by refusing to grant him a two-level
reduction for acceptance of responsibility. See USSG § 3E1.1(a). We review a
district court’s decision to award or deny an acceptance of responsibility reduction
for clear error. See United States v. Skorniak, 59 F.3d 750, 757 (8th Cir.), cert.
denied, 516 U.S. 980 (1995). Fraga contends that he is entitled to an acceptance of
responsibility reduction because he admitted his involvement in the drug transactions
prior to his trial. Fraga’s argument is baseless.

       United States Sentencing Guideline § 3E1.1(a) permits a two-level reduction
if the district court finds the defendant has clearly accepted responsibility for his
offense. See USSG § 3E1.1(a); United States v. Guerrero-Cortez, 110 F.3d 647, 653
(8th Cir.), cert. denied, 118 S. Ct. 604 (1997). Although conviction by trial does not
automatically preclude an acceptance of responsibility reduction, see id. at 656,
conduct resulting in an enhancement for obstruction of justice is inconsistent with
acceptance of responsibility unless extraordinary circumstances are present. See
USSG § 3E1.1, comment. (n. 4); United States v. Anderson, 68 F.3d 1050, 1056 (8th
Cir. 1995).




                                          15
       In this case, the district court found that a two-level reduction for acceptance
of responsibility was inconsistent with a two-level enhancement for obstruction of
justice. Such a finding is not clear error. In addition, we find no extraordinary
circumstances in Fraga’s case that warrant an acceptance of responsibility reduction
despite the obstruction of justice enhancement.

                                       H.
                         Confrontation Clause Challenge

       Finally, Corona argues that the district court abused its discretion when it
refused to permit Corona’s attorney to cross-examine Minneapolis Police Officer Liz
Holland regarding her alleged misconduct. Specifically, Officer Holland testified that
she interrogated Corona shortly after the final controlled buy. According to Holland,
Corona told her that he lived at 3932 Aldrich Avenue South. Corona denies such a
statement and contends that he merely used the Aldrich Avenue South address as his
mailing address. Officer Holland also testified that Corona told her that he took the
controlled buy money from Officer Porras and counted it. Corona denies that he
made such a statement.

       Officer Holland testified that she did not record her interrogation with Corona.
She stated that she did not believe that she was required to record his statements.
Corona argues that Minnesota law requires police officers to tape-record custodial
interrogations. See Minnesota v. Scales, 518 N.W.2d 587 (Minn. 1994). During
cross-examination of Officer Holland, Corona’s attorney attempted to show that
Officer Holland was aware of Minnesota’s tape-recording law and that she
committed perjury when she testified that she was not required to record the
conversation. The district court prevented defense counsel from inquiring into
Officer Holland’s knowledge of the Scales decision. Corona contends that the district
court’s limitation of his cross-examination of Officer Holland violates his rights
under the Confrontation Clause of the Sixth Amendment to the United States

                                          16
Constitution. We review a district court’s decision regarding the scope and substance
of cross-examination under an abuse of discretion standard. See Brown, 110 F.3d
at 609.

       The Confrontation Clause of the Sixth Amendment to the United States
Constitution guarantees a defendant the right to cross-examine a witness who is
testifying against him. See id. at 611. The right to effective cross-examination
includes inquiry regarding a witness’s bias, motivation, and prejudice. See United
States v. Warfield, 97 F.3d 1014, 1024 (8th Cir. 1996), cert. denied, 520 U.S. 1110
(1997). The right to effective cross-examination, however, is not limitless, and a
district court is accorded wide latitude to impose reasonable limits on defense
counsel’s cross-examination of a government witness. See id. “A critical factor in
determining whether a defendant’s right of confrontation has been violated is whether
the defendant had other ways to obtain the effect that the excluded examination
would have allegedly established.” Brown, 110 F.3d at 611.

       In this case, the district court did not abuse its discretion by limiting Corona’s
cross-examination of Officer Holland. Although Corona’s attorney was not allowed
to explore Officer Holland’s knowledge of the Scales case per se, the attorney was
permitted to ask Officer Holland about her decision not to record the interrogation of
Corona. When asked why she believed that she was not required to record the
conversation, Officer Holland stated that she was not mandated to record
interrogations in federal cases. Defense counsel then inquired further as to the police
officer’s basis for determining that she was involved in a federal case. The officer
responded that she determined that it was a federal case by the quantity of the drugs
involved. While the district court did not permit defense counsel to cross-examine
Officer Holland about her specific knowledge of the Scales decision, it did afford
counsel an opportunity to confront the police officer regarding her statement that she
was not required to tape-record her conversation with Corona. The limitations



                                           17
imposed by the district court did not fatally impair Corona’s right to effective cross-
examination. Hence, we find no abuse of discretion.




                                      III.
                                  CONCLUSION

      For the reasons stated herein, we affirm the judgments of the district court.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT




                                          18